43 P.3d 611 (2002)
Micaela RAMIREZ, Petitioner,
v.
The PEOPLE of the State of Colorado, Respondent.
No. 99SC814.
Supreme Court of Colorado, En Banc.
September 17, 2001.
David S. Kaplan, Colorado State Public Defender, Elizabeth Griffin, Deputy State Public Defender, Denver, CO, Attorneys for the Petitioner.
Ken Salazar, Attorney General, Jerry N. Jones, Special Assistant Attorney General, Appellate Division, Denver, CO, Attorneys for the Respondent.
PER CURIAM.
Justice Kourlis, Justice Hobbs and Justice Rice are of the opinion that the judgment of the court of appeals, 997 P.2d 1200 (Colo. App.1999), should be affirmed; whereas Chief Justice Mullarkey, Justice Martinez, and Justice Bender are of the opinion that it should be reversed. Justice Coats does not participate.
Since the court is equally divided, the decision of the court of appeals is affirmed by operation of law. See C.A.R. 35(e).
Justice COATS does not participate.